Citation Nr: 1625135	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbosacral spine disability.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Appellant's only active service is a period of active duty for training (ACDUTRA) from August 1975 to February 1976 and additional periods of ACDUTRA from February 1976 to August 1995 in the U.S. Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Appellant's claims of service connection for a cervical spine disability, a lumbosacral spine disability, a right leg disability, and for a left knee disability.  The Appellant disagreed with this decision in August 2010.  He perfected a timely appeal in February 2011.  An RO hearing was held in September 2011 and a copy of the hearing transcript has been added to the record.  A Travel Board hearing was held at the RO in October 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript also has been added to the record.

In July 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Appellant's updated treatment records and obtain addendum opinions regarding the nature and etiology of his cervical spine and lumbosacral spine disabilities.  Additional records subsequently were associated with the Appellant's claims file and the requested opinions were obtained in March 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.
 
The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED again to the AOJ.  VA will notify the Appellant if further action is required.


FINDINGS OF FACT

1.  The record evidence indicates that the Appellant was on ACDUTRA when he injured his cervical spine, lumbosacral spine, and right leg.

2.  The record evidence shows that the Appellant's current disabilities of the cervical spine and lumbosacral spine are not related to active service or any incident of service, to include his acknowledged in-service injuries while on ACDUTRA.

3.  The record evidence shows that the Appellant does not experience any current right leg disability which could be attributed to active service or any incident of service, to include his acknowledged in-service injury while on ACDUTRA.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(22), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.7, 3.303, 3.304 (2015).

2.  A lumbosacral spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(22), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.7, 3.303, 3.304 (2015).

3.  A right leg disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(22), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.7, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by a letter dated in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As will be explained below in greater detail, the evidence does not support granting service connection for disabilities of the cervical spine, lumbosacral spine, or right leg.  Because the Appellant was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify him under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Appellant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Appellant and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Appellant's claims file; he has not contended otherwise.  The Appellant's electronic paperless claims files in VVA and in VBMS have been reviewed.  His complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Appellant has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

With respect to the service connection claims for disabilities of the cervical spine and the lumbosacral spine, the Appellant has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding these claims.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

With respect to the service connection claim for a right leg disability, there is no competent evidence, other than the Appellant's statements, which indicates that a right leg disability may be associated with service.  The Appellant is not competent to testify as to the etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Appellant contends that he incurred disabilities of the cervical spine, lumbosacral spine, and right leg during ACDUTRA in the U.S. Army.  He specifically contends that he injured his cervical spine, lumbosacral spine, and right leg when a generator that he was moving with another soldier fell off of the back of a U.S. Army truck and on to his right side.  He alternatively contends that he experiences current cervical spine, lumbosacral spine, and right leg disabilities which are related to service.


Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Appellant's currently appealed claims to the extent that they include claims for arthritis of the cervical spine, lumbosacral spine, or right leg.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Appellant's claims of service connection for disabilities of the cervical spine and lumbosacral spine.  The Appellant contends that he incurred disabilities of the cervical spine and lumbosacral spine while he was on ACDUTRA in the U.S. Army.  The Board notes initially that the term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  As relevant to this appeal, the term "active military, naval, or air service" includes "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (emphasis added).  Active duty for training (ACDUTRA) includes full-time duty in the Armed Forces performed by Reserves for training purposes and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. §§ 101(21), 101(22) 101(24) (West 2014); 38 C.F.R. §§ 3.6(a), (c) (2015).

The Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131 (West 2014).  To establish status as a "Veteran" based on "active duty for training," the claimant must establish that he was disabled resulting from an injury or disease incurred in or aggravated during the line of duty during that period.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1(d), 3.6 (a), (c); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  If the claimant does not qualify as a "Veteran" with respect to a particular claim, then the claimant is not entitled to the presumption of soundness or aggravation as to that claim.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Paulson, 7 Vet. App. at 469-471.  Similarly, the claimant is not entitled to the benefit of the legal presumptions pertaining to service connection for certain disabilities.  See Biggins v. Brown, 1 Vet. App. 474, 478 (1991).  The Court has interpreted 38 U.S.C.A. § 101(24) as meaning that ACDUTRA (and INACDUTRA) will not be considered "active military, naval, or air service" unless the claimant previously established service connection for a disability incurred in such service.  See Mercardo-Martinez, 11 Vet. App. at 419; Paulson, 7 Vet. App. at 469-470; Biggins, 1 Vet. App. at 477-478.

The record evidence (in this case, the Appellant's available service treatment records from his period of ACDUTRA in the U.S. Army) shows that, on August 18, 1983, the Appellant complained of occasional achiness after being struck by a generator falling on him.  "He was pushing the weight off of him."  Objective examination showed no visual deformity of the back.  The assessment was mild muscle injury of the back.

A DD Form 689, "Individual Sick Slip," dated on August 18, 1983, indicates that the Appellant's unit commander determined that the Appellant was injured in the line of duty when a generator fell on his right side, resulting in pain in the right side and in the back.  An in-service clinician stated that the Appellant had a minor muscle injury which was improving.  The Appellant was discharged to duty.

The Appellant has contended strenuously in multiple lay statements and Board hearing testimony that his disabilities of the cervical spine and lumbosacral spine began following an in-service injury when a generator fell on him in August 1983.   Having reviewed the record evidence, the Board agrees with the Appellant's assertions as to in-service incurrence of an injury while on active duty during a period of ACDUTRA and finds that the Appellant was on active duty during a period of ACDUTRA in the U.S. Army when he injured his cervical spine and lumbosacral spine on August 18, 1983.  

Although the Board has found that the Appellant incurred injuries to the cervical spine and lumbosacral spine while he was on active duty during a period of ACDUTRA in the U.S. Army, the evidence does not support a finding that either of these disabilities is related to active service or any incident of service, to include his acknowledged in-service injuries.  The evidence shows instead that, although the Appellant currently experiences disabilities of the cervical spine and lumbosacral spine, neither of these disabilities is related to active service.  For example, U.S. Army Reserve periodic physical examinations dated subsequent to the date of the Appellant's acknowledged in-service cervical spine and lumbosacral spine injuries in August 1983 do not document the presence of chronic spine disabilities.  More importantly, the Appellant also denied any relevant in-service medical history at these periodic physical examinations.  Unfortunately, a copy of the Appellant's separation physical examination when he retired from the U.S. Army Reserve is not available for review.  The Appellant himself testified at his October 2013 that he did not think that he received a separation physical examination when he retired from the U.S. Army Reserve.  The Board notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also shows that, although the Appellant currently experiences disabilities of the cervical spine and lumbosacral spine, neither of these disabilities is related to active service.  For example, on VA joints examination in June 2010, the Appellant's complaints included intermittent back pain since 1983 and intermittent neck pain.  The VA examiner reviewed the Appellant's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Appellant "cannot recall the specific date of that [low back] injury.  He cannot recall any details of how he injured his low back."  This examiner also noted the August 1983 service treatment record showing a back injury.  The Appellant described his current low back pain as moderate and reported twice weekly flare-ups of low back pain lasting 45-60 minutes at a time.  He was unable to perform any activities during a flare-up of low back pain.  The VA examiner also stated:

When asked about his neck pain, [the Appellant] seemed puzzled that I asked about a neck condition.  He cannot recall suffering any acute injury to his cervical spine during his military service.  He states he would experience intermittent neck whenever he had to wear his combat helmet for long periods of time due to the weight of the helmet.

The Appellant rated his neck pain as mild.  He denied any flare-ups of neck pain.  

Physical examination in June 2010 showed an erect posture, a limp favoring the right lower extremity, and use of a cane for ambulation.  Physical examination of the cervical spine showed normal spinal curvature, no tenderness to palpation over the vertebral bodies, reported tenderness to palpation over the bilateral paraspinal musculature, and no evidence of ankylosis or muscle spasm.  The VA examiner stated, "The Veteran does not demonstrate any objective evidence of pain during the above examination [of the cervical spine] but only offers verbal complaints of pain at the above cited points."  Physical examination of the lumbosacral spine showed normal spinal curvature, "tenderness to palpation directly over the vertebral bodies in the lumbar spine and in the paraspinal muscles," no evidence of ankylosis or muscle spasm, and negative straight leg raising bilaterally.  The VA examiner stated, "The [Appellant] does not demonstrate any objective evidence of pain during this examination [of the lumbosacral spine] but only offers verbal complaints at the above cited points."  This examiner opined that it was less likely than not that the Appellant's lumbosacral spine disability was related to active service.  The rationale for this opinion was that, although the Appellant experienced "a single minor injury of the back in 8/83," the evidence otherwise showed no subsequent back injuries or complaints of back problems.  The examiner also opined that it was less likely than not that the Appellant's cervical spine disability was related to active service.  The rationale for this opinion was that there was no evidence of an complaints of or treatment for a cervical spine disability during or after active service.  The diagnoses included chronic strain of the lumbar spine without evidence of radiculopathy and chronic strain of the cervical spine without evidence of radiculopathy.

In an addendum to the June 2010 VA examination, the VA examiner stated that x-rays of the Appellant's cervical spine showed small anterior osteophytes at C4-C7 "with preservation of the intervening disc spaces."  This examiner also stated that x-rays of the Appellant's lumbosacral spine showed a Grade I L4-L5 spondylolisthesis and multi-level degenerative changes of the lower lumbosacral spine, most pronounced at T10-T11 and L4-5.

On private outpatient treatment in July 2013, the Appellant's complaints included low back pain "more to the left of the lumbar spine and some pain in mid-axillary area starting about the area of the mid left thoracic area on the ribs and may go to the posterior thigh."  Physical examination showed normal spine alignment without muscle spasm, tenderness, or sacroiliac joint tenderness.  The impressions included chronic low back pain without objective radiculopathy, decreased range of motion, and "probably has degenerative disk disease/arthritis."

Private x-rays of the Appellant's lumbosacral spine taken later in July 2013 showed no evidence of fracture, degenerative lipping vertically at L3-L4, sacralization of bilateral L5, and mild narrowing of L5-S1 disc space.

On VA outpatient treatment in March 2014, the Appellant's complaints included low back pain.  Physical examination showed lumbar paraspinal muscle tenderness and no joint deformity or tenderness.  The assessment included back pain.

In a March 2015 opinion, the VA examiner who conducted the Appellant's June 2010 VA examination stated that she had reviewed the Appellant's claims file again, including his service treatment records and post-service VA treatment records.  This VA examiner opined that it was less likely than not that the Appellant's lumbosacral spine disability is related to active service.  The rationale for this opinion included a review of the Appellant's service treatment records, post-service VA and private treatment records, SSA records, and a review of relevant medical literature.  The rationale for this opinion also was:

There is inadequate evidence in the available records upon which to base a nexus opinion that it is at least as likely as not that the [Appellant's] current lumbar spine condition is related to the single back strain the Veteran suffered in 1983.  There is a period of 26 years in which there is no documented evidence that the Veteran continued to have back problems.  In addition, Social Security records document that the [Appellant] engaged in occupational activities during that period of time that required daily periods of extended weightbearing (standing); such activities are well documented in the current credible professional medical literature to cause increased stress on the lumbar spine. It is also well documented in the current credible professional medical literature that chronic stress on the spine increases the likelihood of degenerative changes in the spine such as that currently demonstrated by this [Appellant].  I conducted a thorough review of the current credible professional medical literature and could find no evidence supporting a nexus between a single muscle injury of the back and the subsequent development of degenerative disc disease over 20 years later.

This VA examiner also opined that it was less likely than not that the Appellant's cervical spine disability is related to active service.  The rationale for this opinion included a review of the Appellant's service treatment records, post-service VA and private treatment records, SSA records, and a review of relevant medical literature.  The rationale for this opinion also was:

There is inadequate evidence in the available records upon which to base a nexus opinion that it is at least as likely as not that the [Appellant's] current cervical spine condition is related to the [Appellant's] subjective reports of intermittent episodes of neck pain while wearing a helmet during his military service.  I can find no evidence in the available military personnel records documenting for what periods of time the [Appellant] served in a situation that required him to wear a combat helmet (which the [Appellant] identifies as the source of his neck pain while on active duty) on a daily basis.  In addition, Social Security records document that the Appellant engaged in occupational activities during that period of time that required daily periods of extended weightbearing (standing); such activities are well documented in the current credible professional medical literature to cause increased stress on the cervical and lumbar spines.  It is also well documented in the current credible professional medical literature that chronic stress on the spine increases the likelihood of degenerative changes in the spine such as that currently demonstrated by this [Appellant].  Therefore, based solely on the available evidence, it is less likely than not that the [Appellant's] cervical spine condition was incurred in or caused by his military service.

The Appellant contends that his current disabilities of the cervical spine and lumbosacral spine are related to active service.  The Board already has conceded that the Appellant incurred injuries to the cervical spine and lumbosacral spine while on active service in a period of ACDUTRA when he was injured in August 1983.  The record evidence does not support the Appellant's assertions regarding an etiological link between the current disabilities of the cervical spine and lumbosacral spine and active service.  The Board finds it highly significant that, when he initially was examined for a neck (or cervical spine) disability for VA adjudication purposes in June 2010, the Appellant's behavior suggested to the VA examiner that he was not claiming service connection for a neck disability.  More importantly, the Appellant specifically denied experiencing any in-service neck injury at that examination.  The Board also finds it highly significant that, when examined in June 2010, the Appellant was unable to recall any details regarding his alleged in-service low back injury as well.  Critically, the VA examiner opined in March 2015 that it was less likely than not that either the Appellant's cervical spine disability or his lumbosacral spine disability was related to active service.  The March 2015 opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Appellant also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for disabilities of the cervical spine and lumbosacral spine.  In summary, the Board finds that the criteria for service connection for a cervical spine disability and for a lumbosacral spine disability have not been met.

The Board next finds that the preponderance of the evidence is against granting the Appellant's claim of service connection for a right leg disability.  The Appellant contends that he incurred a right leg disability during a period of active service while on ACDUTRA in the U.S. Army.  He alternatively contends that a current claimed right leg disability is related to service.  The record evidence does not support the Appellant's assertions regarding a current right leg disability which could be attributed to active service or any incident of service, to include an in-service right leg injury experienced while on ACDUTRA.  The Board again notes initially that the Appellant contends that he injured his right leg at the same time that he injured his back when a generator fell on him in August 1983.  A review of the Appellant's available service treatment records suggests that he injured his right side on August 18, 1983, when a generator fell on him (as outlined above).  The Appellant has contended strenuously in multiple lay statements and Board hearing testimony that his right leg disability began following an in-service injury when a generator fell on him in August 1983.   The Board finds it reasonable to infer from a review of this evidence that the Appellant injured his right leg when he experienced right side pain following an in-service injury after a generator fell on him in August 1983.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Board also finds the Appellant's lay statements and Board hearing testimony concerning an in-service right leg injury while on ACDUTRA to be credible because this evidence is consistent with the contemporaneous service treatment records.  Having reviewed the record evidence, the Board agrees with the Appellant's assertions as to in-service incurrence of a right leg injury while on active service during a period of ACDUTRA and finds that the Appellant was on active service during a period of ACDUTRA in the U.S. Army when he injured his right leg on August 18, 1983.

Although the Board has found that the Appellant incurred a right leg injury while he was on active duty during a period of ACDUTRA in the U.S. Army, the evidence does not support a finding that this claimed disability is related to active service or any incident of service, to include his acknowledged in-service injury.  The evidence shows instead that, although the Appellant has asserted that he experiences a right leg disability which is related to his in-service injury, he does not experience any current right leg disability which could be attributed to active service or any incident of service, to include his conceded in-service right leg injury in August 1983.  The Board again notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Appellant experienced a right leg disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the evidence reasonably suggests that the Appellant injured his right leg during a period of ACDUTRA, this in-service injury appears to have been acute, transitory, and resolved with treatment.  More importantly, there is no evidence of any current right leg disability which could be attributed to active service or any incident of service, to include his acknowledged in-service right leg injury.  In summary, the Board finds that service connection for a right leg disability is not warranted.

The Board finally finds that service connection for arthritis of the cervical spine, lumbosacral spine, and right leg is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.   The Appellant does not contend, and the evidence does not suggest, that he complained of or was diagnosed as having or treated for arthritis in any of these joints (cervical spine, lumbosacral spine, or right leg) while on ACDUTRA in the U.S. Army or within 1 year of the date of his retirement from the U.S. Army Reserve in August 1995 (i.e., by August 1996) such that service connection for arthritis is warranted on a presumptive basis.  As noted elsewhere, the Appellant testified before the Board that he did not think that he received a separation physical examination at the time of his retirement from the U.S. Army Reserve in August 1995.  Thus, the Board finds that service connection for arthritis of the cervical spine, lumbosacral spine, and right leg is not warranted on a presumptive basis as a chronic disease.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements and sworn testimony, the Appellant has asserted that his symptoms of a cervical spine disability, a lumbosacral spine disability, and a right leg disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the cervical spine (neck pain), the lumbosacral spine (low back pain), and a right leg disability (difficulty walking) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Appellant did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Appellant's more recently-reported history of continued symptoms of a cervical spine disability, a lumbosacral spine disability, and a right leg disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at periodic physical examinations conducted following the alleged in-service injuries to the cervical spine, lumbosacral spine, and right leg, he denied any relevant history or complaints of symptoms.  Specifically, the periodic physical examination reports reflect that the Appellant was examined and his spine and lower extremities were found to be normal clinically.  His in-service history of symptoms at the time of periodic physical examination is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to disabilities of the cervical spine or lumbosacral spine for several decades following active service.  The Board emphasizes the multi-year gap between the Appellant's discharge from U.S. Army Reserve service (1995) and initial reported symptoms related to disabilities of the lumbosacral spine when he was examined for VA adjudication purposes in June 2010 (a 15-year gap).  The Board again notes in this regard that the VA examiner reported in June 2010 that the Appellant "seemed puzzled" that he was being examined for a neck (or cervical spine) disability.  This persuasively suggests that the Appellant had no relevant complaints or treatment for a cervical spine disability at the time of this VA examination.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board also notes again that the record evidence shows no complaints of or treatment for a right leg disability at any time since the Appellant retired from U.S. Army Reserve service in 1995.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Appellant's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Appellant's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings, the absence of complaints or treatment for years after service, the record evidence showing no etiological link between current disabilities of the cervical spine and lumbosacral spine and active service, and the record evidence showing no current right leg disability which could be attributed to service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbosacral spine disability is denied.

Entitlement to service connection for a right leg disability is denied.


REMAND

The Appellant also contends that he injured his left knee while on ACDUTRA.  The Board acknowledges that this claim previously was remanded to the AOJ in July 2014.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law"). 

A review of the record evidence (in this case, the Appellant's available service treatment records) indicates that the Appellant injured his left knee while he was participating in an ACDUTRA drill with his U.S. Army unit on August 30, 1991.  A "Statement of Medical Examination and Duty Status" dated on September 2, 1991, shows that the Appellant injured his left knee on August 30, 1991, after striking a truck tailgate while moving out of the truck.  This form also indicates that the Appellant incurred a contusion of the left knee in the line of duty while on ACDUTRA.  This form further indicates that the Appellant's period of ACDUTRA began on August 24, 1991, and ended on September 6, 1991.  In other words, the Appellant's available service treatment records shows that he was serving in the line of duty on ACDUTRA when he injured his left knee.  As noted elsewhere, service connection is available for injuries incurred while on ACDUTRA.  

The record evidence also indicates that the Appellant currently experiences a left knee disability which may be attributable to active service.  The Board observes in this regard that, in a handwritten note dated on September 26, 2011, and submitted by the Appellant to VA via facsimile transmission on June 25, 2015, S.T.C., M.D., the Appellant's orthopedic surgeon, opined, "[The Appellant] underwent L knee arthroscopy [in] February 2009 and was found to have medial and lateral meniscal tears as well as extensive chondromalacia (degenerative changes) stemming from an injury in 1985 with subsequent exacerbations throughout the years."  The Appellant and his service representative argue that this September 2011 opinion from Dr. S.T.C. supports granting service connection for a left knee disability.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Having reviewed the September 2011 opinion from Dr. S.T.C., the Board finds that this evidence is less than probative on the issue of whether the Appellant's left knee disability is related to active service.  First, this opinion appears to be based on the inaccurate factual predicate that the Appellant injured his left knee while on ACDUTRA at some point in 1985.  A review of the Appellant's contemporaneous service treatment records from his ACDUTRA service does not indicate that he injured his left knee in 1985; instead, as noted above, these records show only that the Appellant injured his left knee in the line of duty while participating in an exercise during a period of ACDUTRA on August 30, 1991, approximately 6 years after the date that Dr. S.T.C. asserted in his September 2011 opinion that the Appellant injured his left knee.  More importantly, the Appellant's available service treatment records do not show that he reported a prior left knee injury in 1985 at the time of his documented in-service left knee injury in August 1991.  Dr. S.T.C. also did not identify the clinical evidence which supported his positive nexus opinion regarding the claimed etiological relationship between the Appellant's current left knee disability and active service except by referring to vague "subsequent exacerbations throughout the years."  It appears instead that Dr. S.T.C.'s opinion is based on what the Appellant inaccurately reported to him concerning his initial in-service left knee injury (which occurred in 1991 and not in 1985).  Accordingly, the Board finds that the September 2011 opinion from Dr. S.T.C. (which was submitted by the Appellant via facsimile transmission in June 2015) is less than probative on the issue of whether the Appellant's left knee disability is related to active service.

The record evidence otherwise does not address the contended etiological relationship between the Appellant's left knee disability and active service.  To date, the Appellant has not been provided with an appropriate VA examination to determine the nature and etiology of his left knee disability.  The Board again notes that VA's duty to assist includes providing an examination where appropriate.  See McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Appellant should be scheduled for appropriate VA examination to determine the nature and etiology of his left knee disability.

The AOJ also should attempt to obtain the Appellant's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a left knee disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Appellant, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Appellant for an appropriate VA examination to determine the nature and etiology of his left knee disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Appellant should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Appellant's physical examination, and the Appellant's statements regarding the development and treatment of her claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left knee disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

The examiner is advised that the Appellant injured his left knee while on active duty for training (ACDUTRA) in the U.S. Army on August 30, 1991.

3.  The Appellant should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Appellant's claim.  If the determination remains unfavorable to the Appellant, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Appellant and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


